



Exhibit 10.1


TRUECAR, INC.
2014 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
NOTICE OF GRANT OF PERFORMANCE UNITS
Unless otherwise defined herein, the terms defined in the TrueCar, Inc. 2014
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Performance Unit Award Agreement, including the Notice of Grant of Performance
Units (the “Notice of Grant”), the Terms and Conditions of Performance Unit
Grant, and any appendices and exhibits attached thereto (all together, the
“Award Agreement”).
Name (“Participant”):
«Name»
Address:
«Address»

The undersigned Participant has been granted an Award of Performance Units.
Date of Grant:
«GrantDate»
 
 
 
 
Target Number of Performance Units:
«Shares»
Maximum Number of Performance Units:
«Shares»

Vesting Schedule: The number of Performance Units subject to the Award that may
vest will be determined as specified in the Performance Unit Award
Determination, Vesting and Issuance Criteria attached as Attachment I to this
Notice of Grant (the “Vesting and Issuance Criteria”). The Target Number of
Performance Units represent the number of Performance Units that would vest if
the Participant satisfies the service vesting conditions set forth in the
Vesting and Issuance Criteria and the Company achieves exactly 100% of the
Company’s target performance goal specified in the Vesting and Issuance
Criteria. In no event will more than the Maximum Number of Performance Units
vest. The terms of this Award Agreement supersede any employment agreement or
other individual agreement between the Participant and the Company and any
generally applicable severance or change-in-control plan, policy, or practice,
whether written or unwritten, of the Company to the extent that such agreement,
plan, policy or practice provides for vesting acceleration of equity awards,
such that the terms of the Award Agreement constitutes the entire agreement
between the Company and Participant with respect to the Award. Except to the
extent otherwise specified in the Vesting and Issuance Criteria, in the event
Participant ceases to be a Service Provider for any or no reason before
Participant vests in the Performance Units, the Performance Units and
Participant’s right to acquire any Shares hereunder will immediately terminate.
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.
 





--------------------------------------------------------------------------------





PARTICIPANT
TRUECAR, INC.
Signature
By
«Name»
Print Name
Print Name
 
Title

Address:
«Address»





--------------------------------------------------------------------------------





Attachment I
Performance Unit Award Determination, Vesting and Issuance Criteria


The number of Performance Units that may vest will be determined in accordance
with the following criteria. Certain capitalized terms used herein have the
meanings set forth in Section 10 of this Attachment I.


1.
Company Performance Criteria and Performance Period:

The number of Performance Units that may vest will be determined by reference to
the Company’s relative total shareholder return defined as its compound annual
growth rate (“CAGR”) over a three-year performance period from March 15 2019
through March 14, 2022 (the “Performance Period”) as measured versus the CAGR
performance of the Russell 2000 Total Return Index (RUTTR) (collectively, the
“Index Companies” and each an “Index Company”) during the Performance Period.


2.
Company Performance and Eligible Vesting Levels:

If the Company’s CAGR is exactly equal to 100% of the CAGR of the Index
Companies during the Performance Period, 100% of the Target Number of
Performance Units are eligible vest. For each percentage that the Company’s CAGR
exceeds the CAGR of the Index Companies during the Performance Period, rounded
to the nearest whole percentage, an additional 2% of the Target Number of
Performance Units are eligible to vest. For every percentage that the Company’s
CAGR is below the CAGR of the Index Companies during the Performance Period,
rounded to the nearest whole percentage, 2% of the Target Number of Performance
Units are not eligible to vest. The maximum number of Performance Units that may
vest is 150% of the Target Number of Performance Units set forth in the Notice
of Grant. Accordingly, the number of Performance Units that may vest will
determined by reference to the Company CAGR performance level as a percentage of
the CAGR of the Index Companies during the Performance Period as indicated in
the chart below, with linear interpolation between the designated performance
levels:


Company CAGR
% of Target Number of Performance Units Eligible to Vest
50% or less of CAGR of Index Companies
0%
51% of CAGR of Index Companies
2%
75% of CAGR of Index Companies
50%
100% of CAGR of Index Companies
100%
125% or more of CAGR of Index Companies
150%



3.
CAGR Calculation Criteria:

“CAGR” as applied to the Company and the Index Companies means the compound
annual growth in stock price from the beginning to the end of the CAGR
Performance Period calculated as provided below, plus dividends and
distributions made or declared (assuming such dividends or distributions are
reinvested in the common stock of the Company or applicable Index Company)
during the CAGR Performance Period, expressed as a percentage return. For
purposes of computing CAGR, the stock price at the beginning of the Performance
Period will be deemed to be equal to the average trading price during the 20
consecutive trading day period ending on March 14, 2019 (or if such date is not
a trading day, ending on the next preceding trading date), and the stock price
at the end of the Performance Period will be deemed to be equal to the average
trading price during the 20 consecutive trading day period ending on March 14,
2022 (or if such date is not a trading day, ending on next preceding trading
date), adjusted for stock splits or similar changes in capital structure (the
last trading day of such 20 trading day measurement period, the “Final
Measurement Date”).


4.Service Requirement. Except as specifically provided in Sections 7 and 8
below, the Participant must remain a Service Provider through the last day of
the Performance Period (March 14, 2022) (the “Service Vesting Date”) in order
for any Performance Units to vest.





--------------------------------------------------------------------------------





5.Award Determination. As soon as practicable within the 90-day period following
the Final Measurement Date, the Committee will determine the applicable number
of Performance Units that will vest based on the applicable percentile level of
the Company’s CAGR during the Performance Period as measured versus the CAGR of
the Index Companies during the Performance Period, and such determination will
be final and binding on the Participant. The date of the Committee’s
determination is the “Determination Date.” Any Performance Units that are not
determined to vest on the Determination Date will immediately terminate and be
forfeited on the Determination Date.


6.Share Issuance. Except as specifically provided below, Shares will be issued
in respect of the number of the Performance Units that are determined to vest on
the Determination Date as soon as practicable within the 30-day period following
the Determination Date, and in all cases during the 2022 calendar year.


7.Effect of Qualifying Termination; Death or Disability; Change in Change in
Control Transaction.


(a)Pro-Rata Vesting Upon Qualifying Termination Preceding Determination Date.
Subject to Section 7(b) below, in the event of a Qualifying Termination of the
Participant prior to the Service Vesting Date, the number of Performance Units
that will be eligible to vest on the Determination Date will be a pro-rata
portion of the number of Performance Units that would have vested had the
Participant remained a Service Provider through the Service Vesting Date. Such
pro-rata portion will be determined by taking the number of Performance Units
that would have vested had the Participant remained a Service Provider through
the Service Vesting Date (the “Default Number of Units”) and multiplying it by
the percentage determined by taking the number of days the Participant was a
Service Provider during the Performance Period and dividing such number by the
total number of days in the Performance Period. Shares will be issued in respect
of the pro-rata number of the Performance Units that vest on the Determination
Date during the 30-day period following the Determination Date, and in all cases
during 2022 calendar year. Any Performance Units that do not vest on the
Determination Date will immediately terminate and be forfeited on the
Determination Date.


(b)Impact of Qualifying Termination Followed By Change in Control Transaction.
In the event a Qualifying Termination is followed by a Change in Control
Transaction that precedes the last day of the Performance Period, the number of
Performance Units that will vest upon the Change in Control Transaction will be
determined on a pro-rata basis as calculated in Section 7(a) above, except that
a number of Performance Units corresponding to the CIC Achievement Level (as
defined in Section 8(a)) will be substituted for the Default Number of Units.
Any Performance Units that do not vest upon the Change in Control Transaction
will immediately terminate and be forfeited on such date. If the Award is
assumed, continued or substituted by the acquiring, surviving or continuing
entity in the Change in Control Transaction, Shares will be issued on the
scheduled expiration date of the Performance Period in settlement of the vested
number of Performance Units, without regard to the Participant’s satisfaction of
the “Change in Control Transaction Continued Service Requirement” (as such term
is defined below). Subject to satisfaction of the requirements set forth in
Section 9 below, if in connection with such Change in Control Transaction the
acquiring, surviving or continuing entity will not assume, continue or
substitute the Award on substantially the same terms and conditions as
applicable prior to the Change in Control Transaction, Shares will be issued
immediately prior to the Change in Control Transaction in settlement of the
vested number of Performance Units.


(c)Impact of Death or Disability. Upon the Participant’s termination due to
death or Disability that occurs prior to the Final Measurement Date and prior to
any Change in Control Transaction, the Award shall immediately vest with respect
to the Target Number of Performance Units upon the Participant’s death or
Disability. Shares will be issued in settlement of the number of Performance
Units that vest on the 60th date following the date of the Participant’s death
or Disability. Upon the Participant’s termination due to death or Disability
that occurs after the Final Measurement Date but before the Determination Date,
the number of Performance Units that vest will be determined as provided in
Section 5 and Shares will be issued to the Participant within the 30-day period
following such Determination Date.


8.Impact of Change in Control Transaction.







--------------------------------------------------------------------------------





(a)Impact of Change in Control Transaction. In the event of a Change in Control
Transaction that occurs before the last day of the Performance Period, the
number of Performance Units that may potentially vest will be determined
immediately prior to the Change in Control Transaction based upon the Company’s
CAGR performance as measured versus the Index Companies’ CAGR performance during
the portion of the Performance Period that precedes the effective date of the
Change in Control Transaction (the “CIC Achievement Level”). For purposes of
such determination, the Company’s ending stock price will be the sale price of
the Shares in the Change in Control Transaction and the ending stock price of
the Index Companies will be the average price of a share of common stock of the
Index Companies over the 20 consecutive trading days ending on the effective
date of the Change in Control Transaction. For avoidance of doubt, this
provision is intended to result in determination of a number of Performance
Units that may potentially vest that will correspond to the CIC Achievement
Level, without Committee determination (such CIC Achievement Level determined
number of Performance Units are the “Change in Control Transaction Determined
Units”). Any Performance Units that do not vest based upon the CIC Achievement
Level will immediately terminate and be forfeited upon the Change in Control
Transaction.


(b)Change in Control Transaction Continued Service Condition. In the event of a
Change in Control Transaction that precedes the last day of the Performance
Period where the acquiring, surviving or continuing assumes, continues or
substitutes the Award on substantially the same terms and conditions as in
effect prior to the Change in Control Transaction, with respect to any
Participant who has not terminated in a Qualifying Termination prior to the
Change in Control Transaction, the Participant must remain a Service Provider
through the scheduled expiration date of the Performance Period in order for the
Change in Control Transaction Determined Units to vest (the “Change in Control
Transaction Continued Service Requirement”), and the Change in Control
Transaction Determined Units shall vest on the scheduled expiration date of the
Performance Period. For the avoidance of doubt, in connection with any such
assumption, continuation or substitution, the Change in Control Transaction
Determined Units are automatically converted into a time-based vesting award and
the Company CAGR performance goals shall no longer apply. Notwithstanding the
foregoing, if the Participant is terminated without Cause or resigns for Good
Reason following the Change in Control Transaction and prior to the scheduled
expiration date of the Performance Period, the Change in Control Transaction
Continued Service Requirement will be waived and the Change in Control
Transaction Determined Units will immediately vest on the date of such
termination, but Shares will not be issued in settlement of the Change in
Control Transaction Determined Units until the scheduled expiration date of the
Performance Period. Further, if the Participant terminates employment due to the
Participant’s Retirement following the Change in Control Transaction and prior
to the scheduled expiration date of the Performance Period, the Change in
Control Transaction Continued Service Requirement will be partially waived such
that a pro-rata portion of the number of Change in Control Transaction
Determined Units shall vest (as determined by taking the number of Change in
Control Transaction Determined Units that would have vested had the Participant
remained a Service Provider through the expiration date of the Performance
Period and multiplying it by the percentage determined by taking the number of
days the Participant was a Service Provider during the Performance Period and
dividing such number by the total number of days in the Performance Period) and
the remainder of the Change in Control Transaction Determined Units shall be
forfeited and not eligible to vest. Additionally, if the Participant terminates
due to death or Disability upon or at any time following the Change in Control
Transaction, the Change in Control Transaction Continued Service Requirement
will be waived and the Change in Control Transaction Determined Units will
immediately vest on the date of such termination and Shares will be issued in
settlement of the Change in Control Transaction Determined Units upon the
earlier of (i) the 60th day following Participant’s death or Disability, or (ii)
the scheduled expiration date of the Performance Period. In the event of a
Change in Control Transaction where the acquiring, surviving or continuing
entity will not assume, continue or substitute the Award on substantially the
same terms and conditions as in effect prior to the Change in Control
Transaction, the Change in Control Transaction Determined Units will vest
immediately prior to the Change in Control Transaction and, subject to
satisfaction of the requirements set forth in Section 9 below, the Shares will
be issued in settlement of the vested Change in Control Transaction Determined
Units immediately prior to the Change in Control Transaction.





--------------------------------------------------------------------------------





9.Application of Section 409A. The Award is intended to comply with the
requirements of Section 409A of the Code as providing for payment in the form of
issuance of Shares in settlement of any vested portion of the Award in all cases
during the calendar year that includes the earliest of the following Section
409A permitted payment dates and events occur: (i) the Determination Date (which
in all cases means the 2022 calendar year), (ii) the sixtieth (60th) day
following the Participant’s death, (iii) the sixtieth (60th) day following the
Participant’s Disability, and (iv) if the payment acceleration exemption
permitted under Treasury Regulation 1.409A-3(j)(ix)(B) is available and elected,
upon a Change in Control Transaction that is also a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as described in Code Section
409A(a)(2)(A)(iv) (a “409A CIC”). Accordingly, the following provisions shall
apply and shall supersede anything to the contrary set forth herein, in the
Agreement and in the Plan to the extent required for the Award to comply with
the requirements of Section 409A of the Code. In a Change in Control Transaction
the Award must be assumed, continued or substituted by the acquiring, surviving
or continuing entity and any Shares scheduled to be issued upon the scheduled
expiration date of the Performance Period may not be earlier issued in
settlement of any Change in Control Transaction Determined Units upon the Change
in Control Transaction unless the Change in Control Transaction is a 409A CIC
and an exemption is available and elected under Treasury Regulation
1.409A-3(j)(ix)(B) or such earlier issuance of the Shares is otherwise permitted
by Section 409A of the Code. The Company retains the right to provide for
earlier issuance of Shares in settlement of any vested portion of the Award to
the extent permitted by Section 409A of the Code.


10.Definitions. For purposes of this Award, the following definitions shall
apply:


(a)“Cause” means: (i) Participant’s failure to perform his assigned duties
responsibilities as an employee (other than a failure resulting from
Participant’s Disability) after written notice thereof from the Company
describing Participant’s failure to perform such duties or responsibilities;
(ii) Participant engaging in any act of dishonesty, fraud or misrepresentation
with respect to the Company; (iii) Participant’s violation of any federal or
state law or regulation applicable to the business of the Company or its
affiliates; (iv) Participant’s breach of any confidentiality agreement or
invention assignment agreement (including, but not limited to, the Confidential
Information Agreement) between Participant and the Company (or any affiliate of
the Company); or (v) Participant being convicted of, or entering a plea of nolo
contendere to, any crime. For purposes of clarity, Participant’s termination of
employment due to death or Disability is not, by itself, deemed to be a
termination by the Company other than for Cause or a resignation for Good
Reason.


(b)“Change in Control Transaction” means a Change in Control, as such term is
defined in the Plan.


(c)“Disability” means Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Company employees. In all
cases, determination of “Disability” shall be made consistent with the
requirements of Section 409A.


(d)“Good Reason” means Participant’s resignation within thirty (30) days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Participant’s consent:
(i) a material reduction in Participant’s base salary which reduction is not
applicable to a majority of the Company’s senior management, excluding the
substitution of substantially equivalent compensation and benefits; (ii) a
material reduction of Participant’s authority, duties or responsibilities,
unless Participant is provided with a comparable position; provided, however,
that a reduction in authority, duties, or responsibilities primarily by virtue
of the Company being acquired and made part of a larger entity whether as a
subsidiary, business unit or otherwise (as, for example, when an officer of the
Company retains such title following an acquisition where the Company becomes a
wholly owned subsidiary of the acquirer, but is not made an officer of the
acquiring corporation) will not constitute “Good Reason”; or (iii) a material
change in the geographic location of Participant’s primary work facility





--------------------------------------------------------------------------------





or location; provided, that a relocation of fifty (50) miles or less from
Participant’s then present location or to Participant’s home as his primary work
location will not be considered a material change in geographic location. In
order for an event to qualify as Good Reason, Participant must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of not less than thirty (30) days following
the date of such notice, and such grounds must not have been cured during such
time. Any resignation for Good Reason must occur within two (2) years of the
initial existence of the acts or omissions constituting the grounds for “Good
Reason”.


(e)“Qualifying Termination” means (i) the Participant’s termination on or after
May 15, 2021 due to Retirement, (ii) the Participant’s termination by the
Company without Cause, or (iii) the Participant’s resignation for Good Reason,
in each case, subject to the Participant’s provision to the Company following
such termination of an executed waiver and general release of claims in a form
reasonably acceptable to the Company (the “Release”) no later than 45 days
following such termination, and permitting such Release to become effective in
accordance with its terms.


(f) “Retirement” means the Participant ceases to be a Service Provider for any
reason other than the Participant’s Disability or death or termination by the
Company for Cause if (i) the Participant is then at least age 65, (ii) the
Participant has previously served as a Service Provider for not less than five
years, and (iii) the Participant has provided at least six months advance
written notice to the Company of his or her intention to terminate due to
Retirement (which notice condition may be waived by the Company, in its
discretion).


(g)    “Separation from Service” means the Participant’s “separation from
service” for purposes of Section 409A of the Code.







--------------------------------------------------------------------------------





TRUECAR, INC.
2014 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS OF PERFORMANCE UNIT GRANT
1.Grant of Performance Units. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Grant of Performance Units of this Award
Agreement (the “Notice of Grant”) under the Plan an Award of Performance Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and this
Award Agreement, the terms and conditions of the Plan shall prevail.


2.Company’s Obligation to Pay. Each Performance Unit represents the right to
receive a Share on the date it vests. Unless and until the Performance Units
will have vested in the manner set forth in Section 3 or 4, Participant will
have no right to payment of any such Performance Units. Prior to actual payment
of any vested Performance Units, such Performance Unit will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.


3.Vesting Schedule. The Performance Units awarded by this Award Agreement will
vest as specified in the Vesting and Issuance Criteria.


4.Payment after Vesting.


a.General Rule. Subject to Section 7, any Performance Units that vest will be
paid to Participant (or in the event of Participant’s death, to his or her
properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Performance Units shall be paid in whole
Shares as specified in the Vesting and Issuance Criteria. In no event will
Participant be permitted, directly or indirectly, to specify the taxable year of
payment of any Performance Units payable under this Award Agreement.


b.Acceleration.


i.Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Units at any time, subject to the terms of the Plan. If
so accelerated, such Performance Units will be considered as having vested as of
the date specified by the Administrator. If Participant is a U.S. taxpayer, the
payment of Shares vesting pursuant to this Section 4(b) shall in all cases be
paid at a time or in a manner that is exempt from, or complies with, Section
409A. The prior sentence may be superseded in a future agreement or amendment to
this Award Agreement only by direct and specific reference to such sentence.


ii.Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the
Performance Units is accelerated in connection with Participant’s termination as
a Service Provider (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to Participant’s death, and if (x) Participant is a U.S. taxpayer
and a “specified employee” within the meaning of Section 409A at the time of
such termination as a Service Provider and (y) the payment of such accelerated
Performance Units will result in the imposition of additional tax under Section
409A if paid to Participant on or within the six (6) month period following
Participant’s termination as a Service Provider, then the payment of such
accelerated Performance Units will not be made until the date six (6) months and
one (1) day following the date of Participant’s termination as a Service
Provider, unless Participant dies following his or her termination as a Service
Provider, in which case, the Performance Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death.







--------------------------------------------------------------------------------





c.Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Performance Units
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.


5.Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and foreign tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.


6.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


7.Tax Obligations


a.Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or Parent or Subsidiary to which Participant is providing services
(together, the Company, Employer and/or Parent or Subsidiary to which the
Participant is providing services, the “Service Recipient”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Performance Units, including, without
limitation, (a) all federal, state, and local taxes (including the Participant’s
Federal Insurance Contributions Act (FICA) obligation) that are required to be
withheld by the Company or the Employer or other payment of tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant, (b) the Participant’s and, to the extent required by the Company
(or Service Recipient), the Company’s (or Service Recipient’s) fringe benefit
tax liability, if any, associated with the grant, vesting, or exercise of the
Performance Units or sale of Shares, and (c) any other Company (or Service
Recipient) taxes the responsibility for which the Participant has, or has agreed
to bear, with respect to the Performance Units (or exercise thereof or issuance
of Shares thereunder) (collectively, the “Tax Obligations”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Service Recipient. Participant further acknowledges that the
Company and/or the Service Recipient (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Performance Units, including, but not limited to, the grant, vesting or
settlement of the Performance Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Performance Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Service Recipient (or former employer,
as applicable) may be required to withhold or account for Tax Obligations in
more than one jurisdiction. If Participant fails to make satisfactory
arrangements for the payment of any required Tax Obligations hereunder at the
time of the applicable taxable event, Participant acknowledges and agrees that
the Company may refuse to issue or deliver the Shares.


b.Tax Withholding. When Shares are issued as payment for vested Performance
Units, Participant generally will recognize immediate U.S. taxable income if
Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Pursuant to such procedures





--------------------------------------------------------------------------------





as the Administrator may specify from time to time, the Company and/or Service
Recipient shall withhold the amount required to be withheld for the payment of
Tax Obligations. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the amount of such Tax Obligations, (c) withholding the amount of such
Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the company and/or the Service Recipient, (d) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to such
Tax Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant and, until determined otherwise by the Company, this will be the
method by which such Tax Obligations are satisfied. Further, if Participant is
subject to tax in more than one jurisdiction between the Date of Grant and a
date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges and agrees that the Company and/or the Service
Recipient (and/or former employer, as applicable) may be required to withhold or
account for tax in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of such Tax Obligations hereunder at
the time any applicable Performance Units otherwise are scheduled to vest,
Participant will permanently forfeit such Performance Units and any right to
receive Shares thereunder and the Performance Units will be returned to the
Company at no cost to the Company. Participant acknowledges and agrees that the
Company may refuse to deliver the Shares if such Tax Obligations are not
delivered at the time they are due.


8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). Prior to the date that Shares are issued to
the Participant in settlement of any vested Performance Units, the Participant
does not have the right to vote such Shares that may be issued in respect of the
Performance Units or receive any dividends in respect of such Shares, and no
dividend equivalents will be credited to the Performance Units. After any
issuance of Shares in settlement of vested Performance Units, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.


9.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE SERVICE RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS PERFORMANCE UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.


10.Grant is Not Transferable. Except to the limited extent provided in Section
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.







--------------------------------------------------------------------------------





11.Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:


(a)    the grant of the Performance Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Units, or benefits in lieu of Performance Units, even if Performance
Units have been granted in the past;


(b)    all decisions with respect to future Performance Units or other grants,
if any, will be at the sole discretion of the Company;


(c)    Participant is voluntarily participating in the Plan;


(d)    the Performance Units and the Shares subject to the Performance Units are
not intended to replace any pension rights or compensation;


(e)    the Performance Units and the Shares subject to the Performance Units,
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;


(g)    for purposes of the Performance Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Performance Units under the Plan, if any, will terminate as
of such date and will not be extended by any notice period (e.g., Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Performance Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);


(h)    unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Performance Units or any
such benefits transferred to, or assumed by, another company nor be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Shares; and


(i)    the following provisions apply only if Participant is providing services
outside the United States:


(i)    the Performance Units and the Shares subject to the Performance Units are
not part of normal or expected compensation or salary for any purpose;


(ii)    Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Performance Units or of any amounts due
to Participant pursuant to the settlement of the Performance Units or the
subsequent sale of any Shares acquired upon settlement; and







--------------------------------------------------------------------------------





(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Performance Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Service Recipient, waives his or
her ability, if any, to bring any such claim, and releases the Company, any
Parent or Subsidiary and the Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.


12.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


13.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Performance
Unit grant materials by and among, as applicable, the Employer, or other Service
Recipient the Company and any Parent or Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.


Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Performance
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Service Recipient will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Performance Units or other equity awards
or administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.





--------------------------------------------------------------------------------





14.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at TrueCar, Inc., 120
Broadway, 2nd Floor, Santa Monica, CA 90401, or at such other address as the
Company may hereafter designate in writing.


15.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Performance Units awarded under
the Plan or future Performance Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


16.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.


17.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.


18.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Performance Units as the Administrator may establish from
time to time for reasons of administrative convenience.


19.Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


20.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Units have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.


21.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.


22.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Performance Units under the Plan, and has received, read and understood





--------------------------------------------------------------------------------





a description of the Plan. Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.


23.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Units.


24.Governing Law; Venue; Severability. This Award Agreement and the Performance
Units are governed by the internal substantive laws, but not the choice of law
rules, of California. For purposes of litigating any dispute that arises under
these Performance Units or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Los Angeles County, California, or
the federal courts for the United States for the Central District of California,
and no other courts, where this Award Agreement is made and/or to be performed.
In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Award
Agreement shall continue in full force and effect.


25.Recovery. This Award and any shares issued in settlement of this Award are
subject to recoupment in accordance with any clawback policy that the Company
adopts, including but not limited to the Company’s Incentive Compensation
Recoupment Policy, any clawback policy adopted pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or is otherwise adopted pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or “constructive termination” (or similar
term) under any plan of or agreement with the Company.


26.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.


27.Country Addendum. Notwithstanding any provisions in this Award Agreement, the
Performance Unit grant shall be subject to any special terms and conditions set
forth in the appendix (if any) to this Award Agreement for Participant’s
country. Moreover, if Participant relocates to one of the countries included in
the Country Addendum (if any), the special terms and conditions for such country
will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Award
Agreement.





